        Case 8:18-bk-07373-CPM           Doc 60     Filed 02/20/20      Page 1 of 4




                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

IN RE:
Eduardo Edwin Guerrero                               Case No.: 8:18-bk-07373-CPM
         Debtors                                     Chapter 7

_____________________________________/

   DEBTORS’ RESPONSE IN OPPOSITION TO MOTION FOR RELIEF FROM
         STAY FILED BY SPECIALIZED LOAN SERVICING LLC
              REGARDING REAL PROPERTY (Dkt No.: 51)

       COME NOW the Debtor, Eduardo Edwin Gurerrero, by and through his

undersigned attorney, and file this, the Debtor’s Response in Opposition to Motion for Relief

from Stay Filed by Specialized Loan Servicing LLC Regarding Real Property (Dkt No.: 51)

(“Response”) and state as follows:

       1.      This case was instituted by the filing of a Voluntary Petition under Chapter

13 of the Bankruptcy Code on August 31, 2018.

       2.      On August 31, 2018, Debtor filed a Proposed Chapter 13 Plan to pay

Specialized Loan Servicing LLC (“Creditor”) direct for the indebtedness on Real Property

located at 2705 Brattle Lane, Clearwater, FL 33761 (“Real Property”).

       3.      On October 30, 2018, Wells Fargo Bank, N.A. filed a Proof of Claim No.: 9-1

with this court and showed an arrearage amount for the Projected Escrow Shortage in the

amount of $1,934.40.     Debtor was not delinquent with his ongoing monthly mortgage

payment.

       4.      On August 31, 2019, A Transfer of Claim Other than for Security was filed

from Wells Fargo Bank, N.A. to Creditor (Dkt No.: 35).
        Case 8:18-bk-07373-CPM          Doc 60     Filed 02/20/20     Page 2 of 4




       5.      On October 31, 2019, Creditor filed a Notice of Mortgage Payment change

that substantially increased Debtor’s mortgage payment from $1,695.46 to $1,827.90 due to

an Escrow Shortage beginning with December 1, 2020 mortgage payment.

       6.      During Debtor’s Chapter 13 case, Creditor did not object to Debtor’s Proposed

Chapter 13 Plan due to Adequate Protection, or “Collateral was diminishing and decreasing in

value and continues to do so by virtue of the continued use of the Collateral by the Debtor

without payments to Creditor.”

       7.      On January 21, 2020, Debtor filed a Motion to Convert his Chapter 13 case to

a Chapter 7 case (Dkt No. 47).

       8.      On January 22, 2020, this Court issued an Order and Notice Converting Case

to Chapter 7 (Dkt No. 48).

       9.      On February 4, 2020 Creditor filed a Motion for Relief from Stay filed by

Specialized Loan Servicing LLC regarding Real Property (Dkt No.: 51) stating Debtor was

delinquent with his ongoing mortgage payment from December 1, 2019 through the date of

the filed motion on February 4, 2020.

       10.     Debtor disputes that he was three (3) months delinquent with his mortgage

payment when Creditor filed their Motion for Relief from Stay Filed by Specialized Loan

Servicing LLC Regarding Real Property. Debtor has made the following payments to the

Creditor for his ongoing mortgage payment:

                      a) December 10, 2019 payment $1,749.54;
                      b) December 26, 2019 payment $1,537.80
                      c) January 31, 2020 payment $1,827.90;
                      d) February 12, 2020 payment $1,827.90 hereto attached as Exhibit
“1.”
         Case 8:18-bk-07373-CPM             Doc 60     Filed 02/20/20          Page 3 of 4




        11.     On February 17, 2020, Debtor contacted Creditor and Creditor’s

representative Rebecca (ID 27121) stated, “Debtor was not delinquent with his mortgage.”

        12.     On February 18, 2020, Debtor filed an Amended Statement of Intentions (Dkt

No. 58) to retain his exempt homestead property.

        13.     On February 18, 2020, Debtor filed an Amended Scheduled A/B and

Scheduled D that reflects substantial equity in the Real Property (Dkt No. 56). Further, the

Real Property is not diminishing in value due Creditor is and has been receiving Adequate

Protection Payment since the filing of the Chapter 13 Case and conversion of Debtor’s

Bankruptcy case.

        14.     Based on the foregoing, Debtor would request that this Court deny Creditor’s

Motion for Relief from Stay filed by Creditor regarding Real Property.


        15.     Debtor’s attorney request that this Court award attorney fees and cost for

having to respond to a meritless motion and for further relief that is just.


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing Debtors’ Response in Opposition to
Motion for Relief from Stay filed by Specialized Loan Servicing LLC regarding Real Property
has been furnished by U.S. Mail or electronic filing notice to Traci Stevenson, Trustee;
Eduardo Edwin Guerrero, Debtors; Specialized Loan Servicing, LLC, 8724 Lucent
Blvd #300, Highlands Ranch, CO. 80129, Specialized Loan Servicing, LLC c/o Kass
Shuler, P.A., c/o Nicole M. Noel, Esq., P.O. Box 800, Tampa, FL. 33601 on this 20th day
of February, 2020.

                                                Respectfully Submitted,

                                                /s/ Maria D. Boudreaux, Esq________
                                                Maria D. Boudreaux, F.B.N. 1008371
                                                LeavenLaw
                                               3900 First Street North
                                               St. Petersburg, FL 33703
                                              (727) 327-3328; (727) 327-3305
                                              data@leavenlaw.com
Case 8:18-bk-07373-CPM   Doc 60   Filed 02/20/20   Page 4 of 4
